DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 07/06/2020. 
Claims 1-13 are pending in this application, with claims 1,8 and 13 being independent. 

Claim Objections
Claims 1,8 and 13 are objected to because of the following informalities:
In claim 1, line 6, “the plurality of unicast link” should read “the plurality of unicast links”
In claim 8, line 8, “the plurality of unicast link” should read “the plurality of unicast links” 
In claim 13, line 6, “the plurality of unicast link” should read “the plurality of unicast links” 
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
In the published disclosure, references 40 and 50 for Fig.4 are missing
In the published disclosure, reference 100 for Fig.16 is missing
In the published disclosure, reference S3602-2 for Fig.36 is missing
In the published disclosure paragraph [0360], reference “53603” should be corrected to ---S3603---
In the published disclosure, references S3701 and 3702-1 for Fig.37 are missing
In the published disclosure paragraph [0374], Figure 40 should be corrected to ---Figure 38---
In the published disclosure paragraph [0380], Figure 37 should be corrected to ---Figure 39---
In the published disclosure the disclosure, references 200-230 for Fig.44 are missing
In the published disclosure the disclosure, references 140n and 140m  for Fig.45 are missing

The applicant is requested to verify that the references for rest of the drawings are included in the disclosure.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.
The claims do not fall within at least one of the four categories of patent eligible subject matter because Claim 13 recites “A computer-readable storage medium …” without having a scope limiting it to non-transitory medium. The claims 13 is drawn to "computer-readable storage medium". Claim 13 is directed to an operation of the radio user equipment using instructions stored on the computer-readable storage medium which are executed by a processor, 
The applicant’s specification gives examples of, but does not limit the scope of the claimed "computer-readable storage medium" to non-transitory media (see the published disclosure Para[0391]). A "computer-readable storage media" does not exclude the use of signals, per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,4-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi (WO 2021/032605A1, hereinafter referred to as “Kazmi”) in view of Zhang (WO 2021/029811A1, hereinafter referred to as “Zhang”).

Regarding claims 1,8 and 13, Kazmi discloses a method of operating a first user equipment (UE) in a wireless communication system (Kazmi Fig.3,7 The UE A in the wireless network), the method comprising: receiving, by the (Kazmi Fig.3 Page:4 Lines:17-22 The UE is configured for SL resources (i.e. sidelink BWP) using RRC signaling. Fig.5 Page:11 Lines:18-24 The UEs are configured with DL and UL BWP (i.e. sidelink BWP)); establishing, by the first UE, a plurality of unicast links (Kazmi Fig.3,7 Page:12 Lines:16-24 The UE A establishes multiple SL unicast links with UE B); transmitting, by the first UE, a sidelink signal in the sidelink BWP on a first unicast link among the plurality of unicast link (Kazmi Fig.7,9 Page:16 Lines:10-14 The UE A sends QoS flow#1 (i.e. sidelink signal) over the unicast link 1 to UE B).  
Kazmi does not explicitly disclose releasing, by the first UE, a second unicast link for which radio link failure (RLF) has been declared among the plurality of unicast links, based on the RLF and a PC5 link identifier (ID), wherein the PC5 link ID is used to identify the second unicast link for which the RLF has been declared among the plurality of unicast links.
However, Zhang from the same field of invention discloses releasing, by the first UE (Zhang Fig.7 The UE A), a second unicast link for which radio link failure (Zhang Fig.2,7 Ref:216 Page:9 Lines:1-2 The UE A sidelink 22 (i.e. second link) is released by the UE A), based on the RLF and a PC5 link identifier (ID) (Zhang Fig.2 Ref:208 Page:17 Lines:4-12 The UE A reports SL RLF (i.e. RLF) having source L2ID and destination L2 ID (i.e. PC5 link ID)), wherein the PC5 link ID is used to identify the second unicast link for which the RLF has been declared among the plurality of unicast links (Zhang Fig.7 Page:14 Lines:3-5 The PC5 unicast link is identified by the source and destination L2 ID (i.e. pc5 link ID)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kazmi to have the feature of “releasing, by the first UE, a second unicast link for which radio link failure (RLF) has been declared among the plurality of unicast links, based on the RLF and a PC5 link identifier (ID), wherein the PC5 link ID is used to identify the second unicast link for which the RLF has been declared among the plurality of unicast links” as taught by Zhang. The suggestion/motivation would have Zhang Page:1 Lines:15-18).

Specifically for claims 8 and 13, Kazmi discloses a wireless device (i.e. UE) that includes a processing circuitry (Kazmi Fig.13 Page:34 Lines:2-4 A processor) and a device readable medium (Kazmi Fig.13 Page:34 Lines:2-4 A memory).
Regarding claims 4 and 10, Kazmi in view of Zhang discloses the method and the UE as explained above for Claim 1. Kazmi further discloses wherein the plurality of unicast links are PC5 unicast links established between the first UE and a second UE (Kazmi Fig.3,7 Page:12 Lines:16-24 The UE A establishes multiple SL unicast links with UE B). 
Regarding claims 5 and 11, Kazmi in view of Zhang discloses the method and the UE as explained above for Claim 1. Zhang further discloses wherein for the plurality of unicast links, the first UE and a second UE are identified by a source layer 2 ID and a destination layer 2 ID, respectively (Zhang Fig.7 Page:14 Lines:3-5 The PC5 unicast link is identified by the source and destination L2 ID (i.e. pc5 link ID)). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kazmi to have the feature of “wherein for the plurality of unicast links, the first UE and a second UE are identified by a source layer 2 ID and a destination layer 2 ID, respectively” as taught by Zhang. The suggestion/motivation would have been to avoid connectivity interruption by recovering from the radio link failure (Zhang Page:1 Lines:15-18).
Regarding claims 6 and 12, Kazmi in view of Zhang discloses the method and the UE as explained above for Claim 1. Zhang further discloses wherein the RLF is sidelink RLF (Zhang Fig.2 Page:7 Lines:1-8 The UE reports sidelink RLF). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kazmi to have the feature of “wherein the RLF is sidelink RLF” as taught by Zhang. The suggestion/motivation would have been to avoid connectivity interruption by recovering from the radio link failure (Zhang Page:1 Lines:15-18).

Regarding claim 7, Kazmi in view of Zhang discloses the method and the UE as explained above for Claim 1. Zhang further discloses wherein the first UE communicates with at least one of another UE, a UE related to an autonomous driving vehicle, a BS, or a network (Zhang Fig.1 Page:6 Lines:22-26 The UE 12 communicates with the UE 20 and also with the network). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kazmi to have the feature of “wherein the first UE communicates with at least one of another UE, a UE related to an autonomous driving vehicle, a BS, or a network” as taught by Zhang. The suggestion/motivation would have been to avoid connectivity interruption by recovering from the radio link failure (Zhang Page:1 Lines:15-18).






Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Zhang and further in view of JUNG et al. (US 2020/0229007 A1, hereinafter referred to as “Jung”).

Regarding claims 2 and 9, Kazmi in view of Zhang discloses the method and the UE as explained above for Claim 1. Kazmi in view of Zhang does not explicitly disclose wherein the PC5 link ID is transmitted from an access stratum (AS) layer to a vehicle-to-everything (V2X) layer in the first UE.
However, Jung from a similar field of invention discloses wherein the PC5 link ID is transmitted from an access stratum (AS) layer to a vehicle-to-everything (V2X) layer in the first UE (Jung Para[0286] The AS notifies NAS (i.e. V2X layer) for RLF using PC5 link ID).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kazmi and Zhang to have the feature of “wherein the PC5 link ID is Jung. The suggestion/motivation would have been to manage a sidelink based on Radio Link Monitoring when SL unicast communication is performed (Jung Para[0008]).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Zhang and further in view of Pan et al. (US 2020/0413467 A1, hereinafter referred to as “Pan”).

Regarding claim 3, Kazmi in view of Zhang discloses the method and the UE as explained above for Claim 1. Kazmi in view of Zhang does not explicitly disclose wherein information related to the plurality of unicast links established by the first UE is transmitted in sidelink UE information to a base station (BS).
However, Pan from a similar field of invention discloses wherein information related to the plurality of (Pan Fig.8 Para[0174-175] The UE sends RRC message (i.e. sileinkUEinformation) to the gNB (i.e. base station)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kazmi and Zhang to have the feature of “wherein information related to the plurality of unicast links established by the first UE is transmitted in sidelink UE information to a base station (BS)” as taught by Pan. The suggestion/motivation would have been to enhance SL setup (Pan Para[0171]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/SUDESH M PATIDAR/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415